Citation Nr: 0837276	
Decision Date: 10/29/08    Archive Date: 11/05/08

DOCKET NO.  04-27 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for chronic dermatitis, 
claimed as a skin condition.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1984 to 
August 1984, January 1986 to August 1990, and from February 
1991 to March 1991.

This matter is now before the Board of Veterans' Appeals 
(Board) pursuant to a June 2003 rating decision by the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA). 

In a September 2007 decision, the Board denied the veteran's 
claims for chronic dermatitis, tinnitus, 
hypercholesterolemia, an immune system disorder, a sinus 
condition, a right foot fracture and bilateral hearing loss.  
The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In May 
2008 the Court granted a Joint Motion for Remand (Joint 
Motion) which directed the Board to conduct additional 
development regarding the claim of service connection for 
chronic dermatitis and to readdress the veteran's claim of 
service connection for tinnitus.  The other claims pending 
before the Court were dismissed.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Joint Motion instructs the Board to either obtain a 
clarification of the January 2003 VA medical opinion as to 
the etiology of the veteran's chronic dermatitis or acquire 
another medical opinion as to etiology in order for the Board 
to make a fully informed decision regarding the veteran's 
claim for chronic dermatitis.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159.  Therefore, the Board finds that 
the veteran should be afforded another VA examination - 
preferably conducted by a dermatologist - with a nexus 
opinion to determine whether his current chronic dermatitis 
is related to his military service.

The Joint Motion also instructed the Board to readdress 
whether the evidence of record presents a current diagnosis 
of tinnitus.

A February 2003 VA examiner noted that the veteran reported 
being exposed to excessive noise in the military, often 
working around aircraft without the use of hearing 
protection.  The veteran denied any civilian or recreational 
noise exposure.  The examiner noted that the veteran reported 
occasional tinnitus bilaterally.

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

The veteran reported exposure to loud noise in service and 
contends in his substantive appeal that his tinnitus either 
began in service or soon after service.  He is competent to 
attest to a ringing in his ears.  See Charles v. Principi, 16 
Vet. App. 370, 374 (2002).  As such his reports of a 
continuity of symptomatology can satisfy the requirement for 
evidence that the claimed disability may be related to 
service.  See McLendon, supra.  The threshold for finding a 
link between current disability and service is low.  Locklear 
v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. 
at 83.  Therefore, the Board finds that the veteran should be 
afforded a VA audiological examination with a nexus opinion 
to determine whether his tinnitus is related to his military 
service.

The veteran is hereby notified that it is the veteran's 
responsibility to report for the examinations and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655 (2007). 



Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a medical 
examination with a VA physician - a 
dermatologist, if possible - to evaluate 
his chronic dermatitis.  Send the 
veteran's claims folder, which should 
include a copy of this REMAND, to the 
physician.  The examination report should 
indicate whether the claims folder was 
available and reviewed.  After reviewing 
the veteran's claims file and examining 
the veteran, the physician should provide 
a thorough examination report of the 
veteran's disability.  The physician 
should then provide an opinion as to 
whether it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent) 
that the veteran's chronic dermatitis is 
caused by or related to the veteran's 
military service, including the veteran's 
in-service diagnosis of chronic dermatitis 
and other in-service skin problems.  
Reasons and bases for all opinions 
expressed should be provided and the 
report should include a discussion of the 
veteran's documented medical history and 
assertions.

2.  Schedule the veteran for a VA medical 
examination to determine the nature and 
etiology of the veteran's tinnitus.  The 
examiner should provide an opinion as to 
whether it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent) 
that the veteran's tinnitus is related to 
the veteran's active military service.  
The entire claims file must be made 
available to the designated examiner, and 
the report of the examination should 
include discussion of the veteran's 
documented medical history and assertions.

3.  Once the above actions have been 
completed, readjudicate the claims and 
issue a supplemental statement of the 
case.  Then afford the veteran the 
requisite opportunity to respond before 
the claims folder is returned to the Board 
for further appellate action.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




